DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feistel et al. (US 9234479) in view of Wood et al. (US 2004/0227301).
	Regarding claims 1 and 15, Feistel et al. discloses an oil wiper packing Fig. 7 and a method for installing (Col. 3, Ln. 21-46) for a piston rod 6 of a crosshead piston compressor, capable of wiping away lubricant from the piston rod on a crosshead side, comprising a plurality of chamber discs 2 having a chamber disc recess (recess having 3) and a partition wall (at 2) with a bore, wherein the partition wall laterally delimits the chamber disc recess, and wherein the bore is provided for passage of the piston rod, and plurality of wiper rings 3, each arranged in the chamber disc recess, wherein at least two chamber discs, which each have a chamber disc recess and a single partition wall, are arranged successively in a running direction (L), and having only a single wiper ring 51 arranged in each of the two chamber disc recess, and wherein the at least two chamber discs are arranged in the same orientation in the running direction, wherein the chamber disc recess has a chamber interior height in the running direction, that the wiper ring 3 has a wiper ring height in the running direction. have a different play.  However, the Feistel et al. reference fails to explicitly disclose that at ambient temperature, the chamber interior height is between 0 mm and 0.5 mm larger than the wiper ring height and have different play. Wood, an oil wiper packing Fig. 8, discloses wherein wiper rings 96, 97 of at least two successive pairs of wiper ring and chamber disc 90 succeeding each other in the running direction are capable of having a different play. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the chamber disc recess of Feistel et al. with space capable of providing play as taught by Wood, in order to permit the rings to expand as they heat up following a cold start up. (Para. 0022 of Wood) 
 	Regarding the height limitation between the chamber and ring, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chamber interior height and ring height to any number of ranges (i.e. between 0 mm and 0.5 mm larger than the wiper ring height) disclosed by Applicant, in order to adjust fit between the two members and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 23
 	Regarding claim 3, Feistel et al. as modified discloses wherein each wiper ring 3 has a play in the range of between more than 0 mm and 0.5 mm in the running direction inside the respective chamber disc 5a at ambient temperature (Col. 4, Ln. 52-55).
 	Regarding claims 4 and 18, Feistel et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein the chamber disc and the wiper ring have a thermal expansion coefficient, that the wiper ring has a higher thermal expansion coefficient than the chamber disc, that the wiper ring has a play in the running direction in the chamber disc recess at ambient temperature, and that at an operating temperature which is higher than the ambient temperature, the wiper ring has a reduced play or a form-fit connection in the chamber disc recess.  Wood et al., an oil wiper packing discloses a  wiper ring having a higher thermal expansion coefficient than the chamber disc.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the Feistel et al. reference with a wiper ring that has a higher thermal expansion coefficient than the chamber disc as taught by Wood et al. in order to permit the rings to expand as they heat up following a cold startup of the compressor without causing them to bind or lock up, thus reducing their intended function.  (Para 0022 of Wood et al.)
 	Regarding claim 7, the combination discloses wherein the wiper rings (97, 96, 98 of Wood et al.) of at least two successive pairs of wiper ring and chamber disc succeeding each other in the running direction have a different play (Para. 0028 of Wood et al.). 	Regarding claim 8, the combination discloses wherein the oil wiper packing Fig. 7 is fully configured for installation in a crosshead piston compressor 6d, in that the chamber discs 2 are arranged successively in the running direction and are connected together, that a single wiper ring 3 is arranged in each chamber disc recess, and that each wiper ring is capable of having play in a range of between more than 0 mm and 0.5 mm in the running direction inside the chamber disc.
 	Regarding claim 9, the combination discloses wherein each of the chamber discs 2 has a lateral outlet opening 2r oriented perpendicularly to the running direction, so that the chamber disc recess is accessible from the outside, wherein the outlet opening is arranged such that the play of the wiper ring 3 in the chamber disc recess is capable of being measured. 	Regarding claim 10, the combination discloses wherein it comprises a fixing plate 7 which has a larger outer diameter than each of the chamber discs 2, and that the chamber discs are arranged following the fixing plate in the running direction. 	Regarding claim 11, the combination discloses wherein a chamber disc 2 with an interior space is arranged following the fixing plate 7 in the running direction, and that a gas-tight sealing arrangement is capable of being arranged in the interior space. 	Regarding claim 12, the combination discloses wherein a pre-wiper chamber disc 2d comprising a pre-wiper chamber 2b is arranged following the chamber discs in the running direction, and that a pre-wiper 3a is arranged in the pre-wiper chamber. 	Regarding claim 13, the combination discloses wherein a sealing medium barrier 2a  is arranged following the fixing plate 7 in the running direction and comprises a barrier chamber disc with a barrier interior space, wherein two sealing elements (22, 24 of Wood) are arranged in the barrier interior space and mutually spaced apart in the running direction, and wherein a supply line (adjacent 36 of Wood) for a fluid opens into the barrier interior space between two sealing elements capable of forming a gas-tight barrier in the running direction.
 	Regarding claim 14, the combination discloses wherein each wiper ring 3 has two discharge channels 2c running in the radial direction and extending over the entire width of the wiper ring in the radial direction.
 	Regarding claim 17, the combination discloses an oil wiper packing Fig. 7 (and method for installing) wherein the wiper ring 3 is capable of having play in the range of between more than 0 mm and 0.5 mm in the running direction inside the chamber disc recess. 	Regarding claim 19, the combination discloses wherein the chamber disc 2 has at least one lateral outlet opening (at 1) oriented perpendicularly to the running direction, so that the chamber disc recess is accessible from the outside, and that the play of the wiper ring 3 in the chamber disc recess is capable of being measured via the outlet opening.
 	Regarding claim 20, the combination discloses wherein the wiper rings 3 each have a single peripheral spring 4 for biasing the wiper ring inwardly.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675